Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 1 of 14 Page ID #:114



        Rosalinda V. Amash (SBN 213905)
   1
        LAW OFFICE OF ROSALINDA V. AMASH
   2    1223 Wilshire Blvd., #493
   3
        Santa Monica, CA 90403
        T: (424) 268-4610
   4    E: rosalinda@amashlaw.com
   5
        Attorney for DEFENDANTS ATHANASIOS YORTZIDIS and ASIMO
   6    YORTZIDIS, individually and as trustees of the ATHANASIOS AND ASIMO
   7    YORTZIDIS TRUST; ALEXANDRA SARIGIANIDES, individually and as
        trustee of the 2000 ALEXANDRA SARIGIANIDES, individually and as trustee of
   8    the 2000 ALEXANDRA SARIGIANIDES TRUST
   9
   10
                             UNITED STATES DISTRICT COURT

   11
                           CENTRAL DISTRICT OF CALIFORNIA

   12
        ANTHONY BOUYER, an individual,             )    CASE NO.: 2:20 cv 03852- JAK-AGR
   13
                                                   )
   14                   Plaintiff,                 )
                   v.                                   DEFENDANTS’ MEMORANDUM OF
   15                                              )
                                                        POINTS & AUTHORITIES IN
        ATHANASIOS YORTZIDIS and ASIMO             )
   16                                                   SUPPORT OF MOTION TO DISMISS
        YORTZIDIS, individually and as trustees of )    PLAINTIFF’S COMPLAINT
   17   the ATHANASIOS AND ASIMO YORTZIDIS )
        TRUST; ALEXANDRA SARIGIANIDES,             )
   18   individually and as trustee of the 2000    )    DATE: JANUARY 11, 2021
        ALEXANDRA SARIGIANIDES, individually )
   19                                                   TIME: 8:30 A.M.
        and as trustee of the 2000 ALEXANDRA
        SARIGIANIDES TRUST; AND DOES 1-10,              COURTROOM: 10B
   20
        inclusive,                                      JUDGE: HON. JOHN A. KRONSTADT
   21
                     Defendants.
   22
   23
   24
   25         NOTICE IS HEREBY GIVEN that on January 11, 2021, at 8:30 a.m., or as
   26
        soon thereafter, in Courtroom 10B of the above-captioned court Defendants,
   27
   28
        ATHANASIOS YORTZIDIS and ASIMO YORTZIDIS, individually and as

                                                  -i-
                                         MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 2 of 14 Page ID #:115



        trustees of the ATHANASIOS AND ASIMO YORTZIDIS TRUST; and
   1
   2    ALEXANDRA SARIGIANIDES, individually and as trustee of the 2000
   3
        ALEXANDRA SARIGIANIDES, individually and as trustee of the 2000
   4
   5
        ALEXANDRA SARIGIANIDES TRUST request an order dismissing the

   6    complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil
   7
        Procedure 12(b)(1) and request that the Court decline to exercise supplemental
   8
   9
        jurisdiction over Plaintiff's state law claims.

   10         This motion is based on this notice and motion papers, memorandum of
   11
        points and authorities, declaration of Dimitrios Yortzidis and the pleadings,
   12
   13
        records, and other documents on file with the Court in this action, and upon such

   14   oral argument as may be presented at the hearing of this motion.
   15
              Defendant’s counsel contacted Plaintiff’s counsel on two occasions. On
   16
   17
        June 12, 2020, Defendant’s counsel emailed Plaintiff’s counsel that the property

   18   was undergoing extensive construction which would moot the Plaintiff’s complaint
   19
        and requesting Plaintiff reconsider its complaint. However, Defendant’s counsel
   20
   21   merely responded with an exorbitant settlement demand. On July 6, 2020,

   22   Defendant’s counsel again emailed Plaintiff’s counsel to determine whether
   23
        Plaintiff would re-file its state claim in state court. Plaintiff’s counsel responded
   24
   25   with a threat of protracted legal fees and appeal. The attempts to discuss this case

   26
   27
   28

                                                   - ii -
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 3 of 14 Page ID #:116



        with Defendant’s counsel was useless.
   1
   2
   3
                                       LAW OFFICE OF ROSALINDA V. AMASH
   4
   5
                                       By:      __________________________________

   6                                                       Rosalinda V. Amash
   7
                                                           Attorney for DEFENDANTS,
                                                           ATHANASIOS YORTZIDIS,
   8                                                       ASIMO YORTZIDIS and
   9                                                       ALEXANDRA SARIGIANIDES

   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 - iii -
                                       MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 4 of 14 Page ID #:117



                     MEMORANDUM OF POINTS AND AUTHORITIES
   1
   2    I.    INTRODUCTION
   3
              A.     The Plaintiff’s Allegations
   4
   5
              Plaintiff and serial litigant, Anthony Bouyer, filed this complaint on April

   6    28, 2020, asserting two claims for disability discrimination: violation of the
   7
        Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181 et seq; and
   8
   9
        violation of California’s Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq.

   10   (“Unruh”). (Dkt. 1) In the complaint, the Plaintiff, a paraplegic, alleges that on
   11
        April 18, 2020 he visited Bobo’s Burgers located at 13433 Van Nuys Blvd. in
   12
   13
        Pacoima, CA and “personally encountered” barriers to accessibility. Specifically,

   14   Plaintiff claims that Defendants have: (1) an accessible parking area and aisle that
   15
        contains slopes excessive of the maximum allowed by ADAAG, (2) an accessible
   16
   17
        parking space that does not contain compliant accessible parking signage and (3)

   18   an accessible parking area and access aisle that are not clearly marked. (Complaint,
   19
        ❡ 12). No other violations are alleged in the complaint.
   20
   21         The crux of both of the Plaintiff’s causes of action is the same alleged access

   22   barrier - the alleged deficiencies of the accessible parking. As to the ADA claim,
   23
        the Plaintiff requests injunctive relief - the only form of relief the ADA affords
   24
   25   private plaintiffs. As to the Unruh claim, the Plaintiffs seeks monetary damages.

   26   (Id. at Prayer P2-3).
   27
              For the reasons stated below, the Defendants move to dismiss the ADA claim
   28

                                                  -1-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 5 of 14 Page ID #:118



        because the Plaintiff’s claim is moot and request the Court decline to exercise
   1
   2    supplemental jurisdiction over the remaining Unruh claim.
   3
               B.    Defendant’s Restaurant Is Undergoing Extensive Remodeling,
   4
   5
                     Including to its Parking Lot

   6           The Bobo’s Hamburgers in Pacoima was scheduled to commence a complete
   7
        remodel, including to its parking lot, on March 18, 2020. Unfortunately, due to the
   8
   9
        global pandemic of COVID-19, the remodel was postponed for several months and

   10   commenced on May 18, 2020. The remodel is slated to be complete on or about
   11
        October 2020. The construction consists of an extensive interior and exterior
   12
   13
        remodel of the entire building, including to its parking lot. The remodel has been

   14   planned for several years. The plans were submitted to the City of Los Angeles for
   15
        a plan check in 2018. See Declaration of Dimitrios Yortzidis, ❡2 (“Yortzidis
   16
   17
        Decl.”)

   18          The plans for the remodel were submitted and approved by the City of Los
   19
        Angeles. Included on the site plans are the accessibility requirements for the
   20
   21   parking area per the City of Los Angeles. The City of Los Angeles would not have

   22   issued permits for this remodel if it did not comply with the required California
   23
        Building Standards and Title 24 access requirements. See Yortzidis Decl. ❡3, Ex.
   24
   25   1-2.

   26          The remodel includes a complete new parking lot, including compliance
   27
        with all the necessary accessibility requirements. Construction has commenced on
   28

                                                 -2-
                                         MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 6 of 14 Page ID #:119



        the parking lot. The existing asphalt parking lot has been demolished and
   1
   2    excavated. The new concrete has been poured for the parking per the site plans as
   3
        demonstrated in Exhibits 1-2. See Yortzidis Decl. ❡4.
   4
   5
              The structural changes and construction to the exterior and interior of the

   6    restaurant, including to the parking lot, are permanent in nature, comply with ADA
   7
        guidelines and bear significant expense for Bobo’s Hamburgers. Bobo’s
   8
   9
        Hamburgers has absolutely no reason to bear this expense and then bear the cost of

   10   undoing its remedial efforts only to defy the ADA requirements. The changes, as
   11
        evidenced in the site plans, are permanent and in compliance with the ADA
   12
   13
        requirements. See Yortzidis Decl. ❡5.

   14   II.   DISCUSSION
   15
              A.     Plaintiff’s ADA Claim Is Moot
   16
   17
              Rule 12(b)(1), Fed.R.Civ.P., authorizes a motion to dismiss for “lack of

   18   subject matter jurisdiction.” “Mootness . . . pertain[s] to a federal court’s subject-
   19
        matter jurisdiction under Article III, [so it is] properly raised in a motion to dismiss
   20
   21   under Federal Rule of Civil Procedure 12(b)(1).” White v. Lee, 227 F.3d 1214,

   22   1242 (9th Cir. 2000). Under Article III of the Constitution, a federal court may
   23
        only adjudicate actual, ongoing cases or controversies. Honig v. Doe, 484 U.S. 305,
   24
   25   317 (1988); Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1086 (9th Cir. 2011).

   26   Federal courts have no jurisdiction to decide moot cases, and “are without power to
   27
        decide questions that cannot affect the rights of litigants in the case before them.”
   28

                                                  -3-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 7 of 14 Page ID #:120



        DeFunis v. Odegaard, 416 U.S. 312, 316 (1974).
   1
   2          A case is moot if there it does not involve a live dispute. Alvarez v. Smith,
   3
        558 U.S. 87, 92 (2009); Pitts, 653 F.3d at 1086 (“A case becomes moot ‘when the
   4
   5
        issues presented are no longer ‘live’ or the parties lack a legally cognizable interest

   6    in the outcome’ of the litigation.”) (quoting Powell v. McCormack, 395 U.S. 486,
   7
        496 (1969)).
   8
   9
              In ADA violation cases, courts have determined a defendant’s remedial

   10   efforts moot the litigation because Title III of the ADA provides only injunctive
   11
        relief, not monetary damages. See Grove v. De La Cruz, 407 F. Supp. 2d 1126,
   12
   13
        1130–31 (C.D. Cal. 2005). Accordingly, once a Defendant has voluntarily

   14   complied with the injunctive relief that would otherwise be ordered by a Court, no
   15
        further controversy exists and the case is moot. That is, “[b]ecause a private
   16
   17
        plaintiff can sue only for injunctive relief (i.e., for removal of the barrier) under the

   18   ADA, a defendant’s voluntary removal of alleged barriers prior to trial can have
   19
        the effect of mooting a plaintiff’s ADA claim.” Yates v. Bacco (N.D. Cal. Mar. 17,
   20
   21   2014, No. C-11-01573. Specifically, where the remediation required structural

   22   changes to a property, courts have been satisfied that the barriers “could not
   23
        reasonably be expected to recur.” See, e.g., Friends of the Earth, Inc. v. Laidlaw
   24
   25   Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190 (2000).

   26         Here, the Defendants have established the extensive remediation of the
   27
        parking lot, and therefore, Plaintiff’s ADA claim is moot and should be dismissed.
   28

                                                   -4-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 8 of 14 Page ID #:121



        The declaration of Mr. Yortzidis and documentary evidence demonstrates the
   1
   2    property, including the parking lot, will be fully ADA compliant (as per Los
   3
        Angeles required building plans). The installation of a new parking lot is
   4
   5
        structural, permanent and expensive. The alleged barrier the Plaintiff claimed will

   6    not recur and there is no logical reason why the new parking lot would be removed
   7
        after its construction. The Defendants are subject to City of Los Angeles
   8
   9
        regulations and ADA compliance requirements without which the restaurant can

   10   not pass inspections and obtain the necessary permits to complete the remodel.
   11
        Accordingly, because Plaintiff’s claims under the ADA are moot, the Court should
   12
   13
        dismiss the Plaintiff’s ADA claim and decline to exercise supplemental jurisdiction

   14   over Plaintiff's state law claims (as discussed directly below).
   15
              B.     The Court Should Decline To Exercise Supplemental Jurisdiction
   16
   17
                     Over Plaintiff’s Unruh Claim

   18         This Court should exercise its discretion and decline to exercise
   19
        supplemental jurisdiction over Plaintiff’s Unruh claim. In an action over which a
   20
   21   district court possesses original jurisdiction, the Court “shall have supplemental

   22   jurisdiction over all other claims that are so related to claims in the action which
   23
        such original jurisdiction that they form part of the same case or controversy under
   24
   25   Article III of the United States Constitution.” 28 U.S.C. § 1367(a). Under 28

   26   U.S.C. 1367(c), a federal district court may decline supplemental jurisdiction over
   27
        a plaintiff’s state law claims if any one of the following four grounds exist: (1) the
   28

                                                  -5-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 9 of 14 Page ID #:122



        claim raises a novel or complex issue of State law; (2) the claim substantially
   1
   2    predominates compared with the claim or claims over which the district court has
   3
        original jurisdiction; (3) the district court has dismissed all claims over which it has
   4
   5
        original jurisdiction; or (4) in exceptional circumstances, there are other

   6    compelling reasons for declining jurisdiction. 28 U.S.C. §1367(c).
   7
              If the Court dismisses the Plaintiff’s ADA claim, then the Court should
   8
   9
        decline to retain supplemental jurisdiction over Plaintiff’s Unruh claim. Courts

   10   generally decline to exercise supplemental jurisdiction if the Court has “dismissed
   11
        all claims over which it has original jurisdiction. 28 U.S.C. §1367(c)(3). See, e.g.
   12
   13
        Oliver v. Ralphs Grocery Co., 654 F.3d 903, 911 (9th Cir. 2011). As the Supreme

   14   Court and the Ninth Circuit have “often repeated,” “in the usual case in which all
   15
        federal-law claims are eliminated before trial, the balance of factors will point
   16
   17
        toward declining to exercise jurisdiction over the remaining state-law claims.”

   18   Acri v. Varian Associates, Inc., 114 F. 3d 999, 1001 (9th Cir. 1997) (quoting
   19
        Carnegie-Mellon University v. Cohill, 484 U.S. 343, 350 n. 7 (1988).
   20
   21         Additionally, the Court may decline supplemental jurisdiction for the

   22   reasons set forth in detail below.
   23
              1.     Plaintiff Engaged In Forum Shopping To Evade State Law
   24
   25         In the present case, the “exceptional circumstances” and “compelling

   26   reasons” are apparent, as the Plaintiff is clearly forum shopping his Unruh claim
   27
        into Federal court to circumvent California’s heightened pleading requirements and
   28

                                                    -6-
                                             MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 10 of 14 Page ID #:123



        increased filing fees. Construction-related accessibility litigants, such as the
   1
   2    Plaintiff, regularly file in Federal Courts and invoke supplemental jurisdiction to
   3
        avoid California law heightened pleading requirements, such as, among other
   4
   5
        things: filing a verified complaint, an explanation detailing how the barrier denied

   6    a Plaintiff full and equal access, disclosure of high-frequency litigant status and
   7
        special filing fees for “high-frequency litigants.” Cal. Code of Civil Procedure §
   8
   9
        425.50-55. Based on these tactics, the Court is justified in declining to exercise

   10   supplemental jurisdiction over Plaintiff’s Unruh claim. In fact, overwhelmingly
   11
        Federal Courts decline to exercise supplemental jurisdiction in these types of case
   12
   13
        and in similar fashion as in Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031

   14   (S.D. Cal. 2017).
   15
              2.     California’s Procedures Intended To Curb Abuse Is A Compelling
   16
   17
                     Reason To Deny Supplemental Jurisdiction

   18         The Federal Rules of Civil Procedure will preclude application of the
   19
        California Unruh Act in the manner California intends the law to apply. Oliver v.
   20
   21   In-N-Out Burgers (S.D. Cal., 2012), 286 F.R.D. 475, 477. California’s legislative

   22   enactment of procedures tailored specifically to address abuse of its own
   23
        accessibility discrimination laws should be respected by the U.S. District Courts by
   24
   25   denying high-frequency litigants a way to circumvent state law procedures. This

   26   circumstance is a compelling reason to deny supplemental jurisdiction. Awarding
   27
        state law damages without applying the procedural prerequisites which California
   28

                                                  -7-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 11 of 14 Page ID #:124



        enacted specifically for Unruh accessibility claims, would effectively override and
   1
   2    ignore California law.
   3
              In Schutza v. Cuddeback, the Court acknowledged the need to defer to
   4
   5
        California to protect its “substantial interest in discouraging unverified disability

   6    discrimination claims.” Schutza v. Cuddeback (S.D. Cal. April 10, 2017), 262 F.
   7
        Supp. 3d 1025, 1031. Accepting supplemental jurisdiction would materially impact
   8
   9
        the outcome of this case and promote forum-shopping. Moreover, it would usurp

   10   and distort application of Unruh damages under Civil Code §52(a).
   11
              3.     Plaintiff's Strategy To Circumvent State Law Requirements Is A
   12
   13
                     Compelling Reason To Decline To Exercise Supplemental

   14                Jurisdiction
   15
              The Supreme Court has noted that "[i]f the plaintiff has attempted to
   16
   17
        manipulate the forum, the court should take this behavior into account in

   18   determining whether the balance of factors to be considered under the pendent
   19
        jurisdiction doctrine support a remand in the case." Carnegie-Mellon University v.
   20
   21   Cohill (1988), 484 U.S. 343, 357.

   22         Plaintiff’s ADA claim does not attain any substantive benefit, other than to
   23
        provide a basis for original jurisdiction so that the Court may exercise
   24
   25   supplemental jurisdiction over the state law claims. Plaintiff can attain exactly the

   26   same remedies in state court but would be subject to California state law
   27
        heightened pleading requirements instituted to curb Unruh Act abuse by litigants,
   28

                                                  -8-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 12 of 14 Page ID #:125



        such as Plaintiff. In sum, Plaintiff has filed in Federal Court because the Federal
   1
   2    Rules of Civil Procedure will preclude application of the California Unruh Act in
   3
        the manner California intends the law to apply. Plaintiff’s forum shopping is a
   4
   5
        compelling reason to decline supplemental jurisdiction.

   6          4.     Plaintiff’s State Law Claim Predominates
   7
              As provided by 28 U.S.C. § 1367, a federal court can decline to exercise
   8
   9
        supplemental jurisdiction where state law claims substantially predominate

   10   compared with the claims over which the district court has original jurisdiction.
   11
              In the present case, the analysis of whether state law predominates is simple.
   12
   13
        Plaintiff seeks two remedies: injunctive relief and monetary damages and pleads

   14   two causes of action, ADA and Unruh. However, both remedies are available under
   15
        his state law cause of action, while only injunctive relief is available under the
   16
   17
        ADA. The ADA is entirely subsumed into the Unruh Act. See Munson v. Del Taco,

   18   Inc. (2009), 46 Cal.4th 661, 671-672. Accordingly, Plaintiff’s ADA cause of action
   19
        adds nothing substantively to Plaintiff’s lawsuit.
   20
   21         Further, the State Court has jurisdiction over Plaintiff’s ADA action if

   22   Plaintiff were to maintain it in State Court. The only reason Plaintiff has pled an
   23
        ADA cause of action is for the purpose of illegitimate forum shopping, i.e., to seek
   24
   25   the benefits of state law without satisfying requirements to obtaining that remedy.

   26         In the U.S. Southern District of California, a court held the “statutory
   27
        damages available to [plaintiff] under the Unruh Act substantially predominate
   28

                                                  -9-
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 13 of 14 Page ID #:126



        over the injunctive relief available under the ADA.” OAM v. Brick Oven, 406
   1
   2    F.Supp. 1120, 1130-31 (S.D. CA. 2005) (where a plaintiff sought Unruh monetary
   3
        damages along with his ADA claim). Further, “under the Unruh Act—a minimum
   4
   5
        of $4,000 for each offense—indicates that [a plaintiff’s] predominant focus is

   6    recovering monetary damages under state law.” Schutza v. Cuddeback, supra, 1031.
   7
        Because California law expressly incorporates federal law in lawsuits asserting
   8
   9
        state disability discrimination lawsuits (see, e.g., CCP § 51 and Munson v. Del

   10   Taco, Inc., 46 Cal.4th 661 (2009), and because federal ADA claims may be
   11
        asserted in state court lawsuits, Plaintiff has no substantive reason to file this
   12
   13
        lawsuit in Federal Court other than to circumvent California’s heightened pleading

   14   requirements to prevent abuse of its laws. Accordingly, the predominance of state
   15
        law claims is sufficient for the Court to decline exercising supplemental
   16
   17
        jurisdiction over Plaintiff’s state law claims.

   18   III.   CONCLUSION
   19
               Defendants respectfully requests this Court to issue an order dismissing
   20
   21   Plaintiff’s ADA claim and declining supplemental jurisdiction over Plaintiff’s

   22   Unruh claim.
   23
                                          LAW OFFICE OF ROSALINDA V. AMASH
   24
   25                                     By:   __________________________________
                                                Rosalinda V. Amash
   26                                           Attorney for DEFENDANTS,
   27                                           ATHANASIOS YORTZIDIS, ASIMO
                                                YORTZIDIS and ALEXANDRA
   28                                           SARIGIANIDES
                                                  - 10 -
                                          MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15 Filed 07/10/20 Page 14 of 14 Page ID #:127



                                   PROOF OF SERVICE
   1
   2          I am employed in the County of Los Angeles, State of California. I am over
        the age of 18, and not a party to the within action. My business address is 1223
   3    Wilshire Blvd., #493, Santa Monica, California 90403.
   4
               On the date indicated below, I served the foregoing document(s) described
   5    as: DEFENDANTS’ MEMORANDUM OF POINTS & AUTHORITIES IN
   6    SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT
        on the interested parties as follows:
   7
        These documents were served on all the parties identified for Notice of Electronic
   8    Filing generated by the Court’s CM/ECF system under the above referenced case
        caption and number, including the parties identified in the attached service list.
   9
   10   []    (BY MAIL) I placed the document(s) in sealed envelope(s) addressed as set
   11         forth above and caused such envelope(s) to be deposited in the mail at Los
              Angeles, California. The envelope(s) was/were mailed with postage thereon
   12
              fully prepaid. I am “readily familiar” with the firm’s practice of collection
   13         and processing of correspondence for mailing. It is deposited with U.S.
   14         Postal Service on that same day in the ordinary course of business. I am
   15         aware that on motion of the party served, service is presumed invalid if
              postal cancellation date or postage meter date is more than one day after date
   16
              of deposit for mailing in affidavit.
   17
   18
        [ ]   (BY OVERNIGHT MAIL) I placed the document(s) in sealed envelope(s)
              addressed accordingly and caused such envelope(s) to be deposited in the
   19         delivery box regularly maintained by OVERNITE EXPRESS, in an
   20         envelope package designated by OVERNITE EXPRESS with delivery fees
              paid or provided for addressed as set forth above.
   21
        [ X] (BY NOTICE       OF ELECTRONIC FILING) I delivered a true copy of the
   22
              above-referenced document or documents by Notice of Electronic Filing
   23         generated by the Court’s CM/ECF system, pursuant to the Court’s Local
   24         Rules, to the addressee or addressees listed above.
   25         I declare under penalty of perjury under the laws of the state of California
   26         and the United States of America that the foregoing is true and correct.
              Executed on July 10, 2020, at Los Angeles, California.
   27
   28                                              ____________________
                                                    Rosalinda V. Amash
                                                 -1-
                                 PROOF OF SERVICE - MOTION TO DIMISS
